Citation Nr: 0024246	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  97-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1969.  This appeal arises from a June 1996 rating 
decision of the Philadelphia, Pennsylvania, Regional Office 
(RO).  In this decision, the RO denied the veteran's claims 
for service connection for bilateral hearing loss and a back 
disability.  He appealed these determinations.

A hearing before the Board of Veterans' Appeals (Board) was 
held in July 1997 at the Newark, New Jersey, RO.  The 
undersigned was assigned by the Board to conduct this hearing 
pursuant to 38 U.S.C.A. § 7102(a) (West Supp. 2000), and will 
render the final determination in this appeal.

In March 1998, the Board denied the veteran's claim of 
service connection for a back disability, and remanded the 
issue of service connection for bilateral hearing loss for 
further development.  


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hearing loss is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  He maintains that he was exposed to acoustic 
trauma during service, which caused bilateral hearing loss.  
The legal question to be answered initially, however, is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

The law provides that service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303 (1999).  

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when: 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).

After carefully reviewing the evidence of record, the Board 
finds that the veteran has not presented competent evidence 
to establish that he has bilateral hearing loss as defined by 
38 C.F.R. § 3.385.  Although the September 1969 service 
separation examiner noted that the veteran had mixed hearing 
loss, not considered disabling, the audiometric results 
failed to meet the criteria pursuant to regulation.  38 
C.F.R. § 3.385.  Likewise, the post-service medical evidence 
fails to show that he has hearing loss as defined by 
38 C.F.R. § 3.385.  As the veteran has submitted no medical 
evidence that he currently experiences bilateral hearing 
loss, the first prong of Caluza is not satisfied.  Hence, 
this claim must be denied as not well grounded.

In reaching this decision, the Board observes that while the 
veteran is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  Here VA has given the veteran 
ample opportunity to obtain potentially relevant private 
medical records to no avail.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records and the post-service medical records do not 
show that the veteran meets the criteria for bilateral 
hearing loss as set out in 38 C.F.R. § 3.385, the Board finds 
that he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107. 

In the August 2000 informal hearing presentation, the 
representative contends that the RO did not follow the 
Board's instructions set out in the "March 1999" Remand.  
Specifically, the representative maintains that the RO did 
not schedule a new examination, and instead, relied on 
outdated ones that were prior to the Board's Remand.  The 
Board disagrees with the representative's contention for the 
following reasons.  First, the representative incorrectly 
based his argument on the premise that the Board remanded the 
case in March 1999.  In other words, the Board actually 
remanded the case in March 1998.  Therefore, the subsequent 
December 1998 and February 1999 VA audio examinations were in 
compliance with the Board's instructions.  

Second, to reiterate, the December 1998 and February 1999 VA 
audiometric examination results fail to show that the veteran 
has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  
Therefore, the Board finds that the RO complied with the 
Board's March 1998 Remand instructions. 

Although the Board has disposed of the claim of entitlement 
to service connection for bilateral hearing loss on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, he has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for bilateral hearing loss is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

